Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that dismissed the appeal from Supreme Court’s May 2003 order, dismissed upon the ground that no appeal lies from the Appellate Division order dismissing the appeal to that Court from the Supreme Court order entered upon default (see CPLR 5511); motion for leave to appeal otherwise dismissed upon the ground that the remaining portion of the Appellate Division order does not finally determine the action within the meaning of the Constitution. Motion for a stay dismissed as academic.